U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal quarter ended March 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to BORNEO RESOURCE INVESTMENTS LTD. (Exact name of small business issuer as specified in its charter) Nevada 000-54707 20-3724019 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 19125 North Creek Parkway, Suite 120 Bothell, Washington98011-8000 (Address of principal executive offices) (Zip code) (425) 329-2622 (Registrant’s telephone number, including area code) None Securities registered under Section 12(g) of the Exchange Act: Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer oo Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x There were73,285,459 shares outstanding of registrant’s common stock, par value $0.001 per share, as of May 10, 2013. TABLE OF CONTENTS PART I Item 1. Financial Statements CondensedConsolidated Balance Sheets as of March 31, 2013 (unaudited) and December 31, 2012 3 CondensedConsolidated Statements of Operations for the three months ended March 31, 2013 and 2012 and for the period from September 22, 2009 (date of inception) through March 31, 2013 (unaudited) 4 Condensed Consolidated Statement of Stockholder’sEquity (Deficit) for the period September 22, 2009 (date of inception) through March 31, 2013 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 and for the period from September 22, 2009 (date of inception) through March 31, 2013 (unaudited) 6 Notes toCondensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 22 Item 3 Quantitative and Qualitative Disclosures About Market Risk 31 Item 4 Controls and Procedures 31 PART II Item 1. Legal Proceedings 33 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3 Defaults Upon Senior Securities 33 Item 4. Mine Safety Disclosures 33 Item 5. Other Information 33 Item 6. Exhibits 33 SIGNATURES 34 2 PART I ITEM 1. FINANCIAL STATEMENTS BORNEO RESOURCE INVESTMENTS LTD. (Formerly Aventura Resorts, Inc.) (An Exploratory Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalent $ $ Prepaid project expenses - Total current assets Other assets: Deposits Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued liabilities $ $ Convertible notes payable net of deferred debt discount of $0 as of March 31, 2013 and December 31, 2012 respectively Promissory notes - short-term Total current liabilities Promissory notes - long-term - Commitments and contingencies - - Stockholders' Deficit: Preferred stock; $0.001 par value; 100,000,000 shares authorized, none issued and outstanding as of March 31, 2013 and December 31, 2012 - - Common stock; $0.001 par value; 400,000,000 shares authorized, 73,235,459 shares issued and outstanding as of March 31, 2013, and December 31, 2012 respectively Additional paid in capital Deficit accumulated during the exploratory stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 BORNEO RESOURCE INVESTMENTS LTD. (Formerly Aventura Resorts, Inc.) (An Exploratory Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended March 31, For the three months ended March 31, For the period September 22, 2009 (date of inception) through March 31, OPERATING EXPENSES: Selling, general and administrative $ $ $ Total operating expenses Loss from operations OTHER INCOME (EXPENSE): Interest income 3 3 Interest expense ) ) ) Amortization of debt discount - ) ) Loss before provision for income taxes ) ) ) Provision for income taxes: Current - - - Deferred - - - Total income taxes - - - NET LOSS $ ) $ ) $ ) Net loss per common share (basic and fully diluted) $ ) $ ) Weighted average number of common shares outstanding, basic and fully diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 BORNEO RESOURCE INVESTMENTS LTD. (Formerly Aventura Resorts, Inc.) (An Exploratory Stage Company) CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) For the period September 22, 2009 (date of Inception) throughMarch 31, 2013 (Unaudited) (Deficit) Accumulated Additional During Common stock Paid in Exploratory Shares Amount Capital Stage Total Balance at the date of inception, September 22, 2009 - $
